By agreement of parties the decision in this case may follow the decision in No. 14478, Schoemann v. Southgate.96 Okla. 106., 220 P. 461. The facts in the two cases being substantially the same and the law governing the state of facts in each case being identical, except that in the case at bar the defendant in error was elected to the office of city clerk of the town of Wanette at the same election in which defendant in error in Schoemann v. Southgatt, supra, was elected city treasurer.
A separate judgment in the instant case was rendered in favor of Lyle, and peremptory writ issued to plaintiff in error, Neal, to turn over to Lyle the office of city clerk and the things belonging thereto.
Following the reasoning and the law announced in Schoemann v. Southgate, the judgment of the trial court is affirmed.
JOHNSON, C. J., and KANE, KENNAMER, NICHOLSON, COCHRAN, BRANSON, and MASON, JJ., concur.